DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 10 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 1: “Magnetically-driven pump with” should read --A magnetically-driven pump, comprising:--.
Claim 1, line 7: “the inner shell” should read --the metal inner shell--.
Claim 1, line 7: “the outer shell” should read --the ceramic outer shell--.
Claims 2 – 10: “Magnetically-driven pump” should read --The magnetically-driven pump--.
Claim 4, line 3: “the outer shell” should read --the ceramic outer shell--.
Claim 6, line 3: “which line runs in a gap between the inner shell and the outer shell” should read --and wherein the pressure monitoring line runs in a gap between the metal inner shell and the ceramic outer shell --.
Claim 7, line 2: “the pressure in the gap” should read --a pressure in the gap--.
Claim 8, line 2: “the inner shell” should read --the metal inner shell--.
Claim 9, line 2: “the outer shell” should read --the ceramic outer shell--.
Claims 2 – 10 are objected to for being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeus et al. (DE 4411367 – herein after Zeus) in view of Klaus, Franz (US 4,998,863 – herein after Klaus), Schneider et al. (US 2015/0206637 – herein after Schneider), Kramer et al. (US 4,890,988 - Kramer) and Schneider et al. (US 2014/0001004 – herein after Schneider II).
In reference to claim 1, Zeus teaches a magnetically-driven pump (in disclosed figure), with (the term “with” is a transitional phrase and is interpreted to be open-ended, see MPEP 2111.03 (IV)): 
a pump housing (see fig. A below), 
a housing cover (1 or 1+ structure labelled “A” in fig. A below) which closes the pump housing, and 
a containment can (12) which has an outer shell (14) on which a flange (see fig. A below) is formed, wherein the outer shell is braced against the housing cover (1) by way of a fastener (see schematic of the fastener in fig. A below) on the flange.

    PNG
    media_image1.png
    973
    1107
    media_image1.png
    Greyscale

Fig. A: Edited fig. of Zeus to show claim interpretation.
Zeus does not teach a containment can with two shells.
However, Klaus teaches a similar pump with a containment can (11) that has an inner shell (16) and an outer shell (15) with a flange, wherein the outer shell and the inner shell are welded together (see claim 6). The containment can further has monitoring means (20+19+18+17) to detect 
Zeus teaches (in ¶2 of translation) one of the reasons behind premature wear of containment shell. To counteract this premature wear of containment shell, it is disclosed to either (i) use a double-walled containment shell with monitoring of the intermediate space, or (ii) use wear-resistant ceramic materials for the can. Zeus addresses the premature wear issue (see ¶4 of translation) by providing “a liquid with magnetic properties contained at least in the gap region defined between the containment shell and the output-side magnets of the space enclosed by the containment shell”.
Thus, in view of (i), it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to further modify the containment shell of Zeus by making it a double-walled containment shell with monitoring of the intermediate space between the inner and outer shells utilizing the teaching of Klaus for the purpose of (a) providing the strong design for the containment shell which keeps its form even under high pressure and (b) improving the resistance of the containment shell against corrosion when aggressive media are pumped without sacrificing any strength of the containment shell, as recognized by Klaus
Zeus, as modified by Klaus, does not teach a metal inner shell and a ceramic outer shell.
However, Schneider further teaches a similar pump with double-walled containment shell, wherein the inner shell/shroud (see ¶16) is made of nickel-based alloy (i.e. a metal). Furthermore, Zeus teaches use wear-resistant ceramic materials for the can to counteract a premature wear of the containment shell (in ¶2 of translation) [note that the asserted can (14) in Zeus is the can with an outer shell].
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the inner shell and the outer shell in the modified pump of Zeus and Klaus from metal and ceramic respectively as taught by Schneider and Zeus since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Zeus, as modified, does not teach a claimed welded connection between the inner shell and the housing cover.
However, Kramer teaches a similar pump with a double-walled containment can (see col. 1, lines 5-8; col. 12, lines 28-31 and figs. 3, 5, 20-22): wherein the can is made from steel or the like; wherein the can comprises an inner shell (214/14) and an outer shell (221/21); and wherein front ends of the inner (214/14) and outer (221/21) shells are welded (i.e. 
Since the metal inner shell in the modified pump of Zeus needs to be properly secured to the housing cover or else the fluid would flow or leak into the gap between the inner and outer shells very easily, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to attach the front end of the metal inner shell to the housing cover in the modified pump of Zeus by providing a welded seam as taught by Kramer for the purpose of enhancing the rigidity and stability of the entire containment can, as recognized by Kramer above. Doing so provides a sealing joint between the inner shell and the housing cover that prevents the fluid from leaking into the gap between the inner and outer shells.
Zeus does not teach the outer shell is braced against the housing cover by way of a clamping ring on the flange.
However, Schneider II teaches a similar pump with a containment can, wherein (see figs. 1 and 1a) an outer shell (4) of a containment can (1) has a flange (2) and wherein the shell is braced against a housing cover (6) by way of a clamping ring (7=8+9+10) on the flange (2).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic connection of the shell with flange in Zeus with a connection utilizing a clamping ring as taught by Schneider II in order to obtain the predictable Schneider II provides the advantage of avoiding harmful stress transitions and stress peaks onto the containment can, as recognized by Schneider II (in ¶42).
In reference to claim 2, Zeus teaches the magnetically-driven pump, wherein the pump comprises a driver (9+10; see ¶7 of translation) and a rotor (3+4) between which the containment can (12) is arranged, wherein the rotor is mounted in the containment can (see ¶7 of translation) by way of a pump bearing (2), wherein the pump bearing is fastened (see fastener labelled “f2” in fig. A above) to the housing cover (1).
In reference to claim 3, Zeus teaches the magnetically-driven pump, wherein the pump bearing (2) is fastened to the housing cover (1) by way of a screw connection (based on schematic drawing labelled “f2” in fig. A above).
In reference to claim 4, Zeus teaches the magnetically-driven pump, wherein a flat seal (based on the schematic, structure labelled “O-ring seal joint” in fig. A above is a flat seal = a seal with smooth surface) is arranged between the flange of the outer shell and the housing cover (1).
In reference to claim 5, Zeus, as modified, teaches the magnetically-driven pump, wherein the clamping ring exerts a prestress on the flat seal
In reference to claim 8, Zeus, as modified, teaches the magnetically-driven pump, wherein the inner shell is formed from a nickel-based alloy (using the teaching of Schneider).
In reference to claim 9, Zeus, as modified, teaches the magnetically-driven pump, wherein the outer shell is formed from ceramic.
Zeus, as modified, remains silent on the magnetically-driven pump, wherein the outer shell is formed from zirconium oxide.
However, Schneider II teaches a similar pump with a containment can, wherein an outer shell (4) of a containment can (1) is made from zirconium oxide (see ¶10).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the outer shell in the modified pump of Zeus from zirconium oxide as taught by Schneider II since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zeus in view of Klaus, Schneider, Kramer and Schneider II further in view of Hatting et al. (US 4,854,823 – herein after Hatting).
Regarding claim 6,
Zeus, as modified, teaches the magnetically-driven pump, wherein a pressure monitoring line (20, in Klaus) is formed in the in the housing cover (1+A) {see shaded region in fig. A above}, which line runs in a gap between the inner shell 
Alternatively, if Zeus as modified, does not teach the pressure monitoring line (20, in Klaus) is formed in the in the housing cover, then Hatting teaches a similar pump with a containment shell, wherein (see fig. 2) a pressure monitoring line (7) is formed in the housing cover (see fig. B below), which line runs in a gap between the inner shell (4+1) and the outer shell (3+2).

    PNG
    media_image2.png
    323
    526
    media_image2.png
    Greyscale

Fig. B: Edited fig. 2 of Hatting to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pressure monitoring line in the modified pump of Zeus such that part of the pressure monitoring line is formed in the housing cover as taught by Hatting in order to (a) monitor the pressure in the gap between the inner shell and the outer shell by an external pressure monitoring device and (b) connect the pressure monitoring line to an Hatting (see col. 2, lines 25-31).
Regarding claim 7,
Zeus, as modified, teaches the magnetically-driven pump, wherein a pressure sensor for monitoring the pressure in the gap is connected to the pressure monitoring line (see col. 4, lines 60-68 in Klaus: pressure gauge may be attached to connection 20 provided in the flange of the outer shell or fig. B above which shows pressure sensor 13 coupled to the pressure monitoring line).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeus in view of Klaus, Schneider, Kramer, Schneider II and Abordi et al. (EP 3306099 – herein after Abordi).
Zeus teaches the magnetically-driven pump, wherein (see fig. A above) the housing cover (1 or 1+ “A”) is attached to the pump housing.
Zeus remains silent on the magnetically-driven pump, wherein a flat seal is arranged between the housing cover and the pump housing, wherein a fastening of the housing cover to the pump housing exerts a prestress on the flat seal.
However,  Abordi teaches a similar magnetically-driven pump, wherein (see fig. C below) a flat seal (O-ring joint labelled “seal”; based on the schematic, structure labelled “seal” in fig. C below is a flat seal = a seal with smooth surface) is arranged between the housing cover and the pump housing, wherein a fastening (connection labelled “F”) of the housing cover to the pump housing exerts a prestress on the flat seal (force/stress exerted on the asserted seal when or after coupling/fastening the housing cover to the pump housing).

    PNG
    media_image3.png
    1234
    1022
    media_image3.png
    Greyscale

Fig. C: Edited fig. 1 of Abordi to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic connection means between the housing cover and pump housing in the pump of Zeus for a fastener type connection means as taught by Abordi in order to obtain the predictable result of securing the housing cover to the pump housing. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, using the fastener type connection means as taught by Abordi, 
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a flat seal as taught by Abordi between the housing cover and the pump housing in the pump of Zeus to prevent any fluid leakage to the outside of the pump from a region between the housing cover and the pump housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown, Buse, Tatsukami, Drechsel and Sun teaches a similar magnetically-driven pump with a containment can.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746